DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 1-5(A-B), and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figs. 18-19 “predication” should be “prediction.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Specification
The disclosure is objected to because of the following informalities: 
“red dotted arrows” should be “black dotted arrows”; ¶[0061] because the drawings are only black and white.  
“predication” should be “prediction”; ¶¶0230-231, 234, 243, 249, 260
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: “contexts is used” should be “contexts are used.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-18 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first and second mode, does not reasonably provide enablement for third mode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. A third mode is not defined in the specification, and one of ordinary skill in the art would not know what mode is intended.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 2 recites wherein in a case the second intra mode is applied on the second video block, a third mode is not applied on the second video block, wherein in the third mode, a difference between a quantized residual and a prediction of the quantized residual is represented in the bitstream using a pulse coding modulation representation, and prediction samples in the third mode are derived by invoking the reference sample filtering operation.”  However, claim 1, from which it depends, recites “that a second intra mode is applied.” Therefore, since the third mode is never applied, it is not given patentable weight. Since it has no patentable weight, claim 2 fails to further limit the claim from which it depends. Regarding claim 3, a second syntax element has no functional purpose if the second intra mode is always applied. Regarding claim 4, a third syntax element has no functional purpose if the second intra mode is always applied. Claims 5-9 and 13-18 are rejected for at least the same reasons. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaff, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 14th Meeting: Geneva, CH, 19–27 March 2019, Document: JVET-N0217, CE3: Affine linear weighted intra prediction (CE3-4.1, CE3-4.2), [hereinafter Pfaff], as cited by applicant.
Regarding claim 1, Pfaff discloses a method of processing video data (affine linear weighted intra prediction (ALWIP) modes; p. 1 § 1), the method comprising:
determining, for a first conversion between a first video block of a video and a bitstream of the video, that a first intra mode is applied on the first video block (For predicting the samples of a rectangular block of width 𝑊𝑊 and height 𝐻𝐻, affine linear weighted intra prediction (ALWIP) takes one line of H reconstructed neighbouring boundary samples left of the block and one line of 𝑊𝑊 reconstructed neighbouring boundary samples above the block as input. If the reconstructed samples are unavailable, they are generated as it is done in the conventional intra prediction; Pfaff JVET-N0217 p. 2 §1.1); 
invoking a reference sample filtering operation to derive reference samples of the first video block (indicates from which of the three sets [i.e., filtering] the ALWIP-parameters are to be taken as in Section 1.3 above; p. 7 § 1.9); 
generating prediction samples for the first video block based on the reference samples (reconstructed neighbouring boundary samples; p. 2 §1.1); 
performing the first conversion based on the prediction samples of the first video block (generate the prediction signal; p. 2 §1.1); 
determining, for a second conversion between a second video block of the video and the bitstream of the video, that a second intra mode is applied on the second video block of the video, wherein the second intra mode is different from the first intra mode (Fig. 2 showing different samples used to generate each block, i.e., different mode; p. 4); 
deriving reference samples of the second video block without invoking the reference sample filtering operation (After adding an offset, these samples are interpolated vertically by using the reduced top boundary. Horizontal interpolation follows by using the original left boundary. The interpolation process does not require any multiplications in this case as pointed out in Section 1.6. Thus, a total of 2 multiplications per sample is required to calculate ALWIP prediction; p. 4 §1.4); 
performing a boundary downsampling operation on the reference samples of the second video block based on a size of the second video block (Finally for 𝑊𝑊×4 blocks with 𝑊𝑊>8, let 𝐴𝐴𝑘𝑘be the matrix that arises by leaving out every row that corresponds to an odd entry along the horizontal axis of the downsampled block; p. 6 §1.4), followed by a matrix vector multiplication operation (For calculation of reduced prediction, (8⋅32)/(𝑊𝑊⋅4)=64𝑊𝑊⁄ multiplications per sample are performed; p. 6 §1.4), and selectively followed by an upsampling operation to generate prediction samples for the second video block (Define the vertical upsampling factor…Then, define the extended reduced prediction signal; p. 6 §1.5); and 
performing the second conversion based on the prediction samples of the second video block (Then, from this extended reduced prediction signal, the vertically linear interpolated prediction signal is generated; p. 6 §1.5).
Regarding claim 2, Pfaff teaches all the limitations of claim 1, as discussed above. Pfaff also teaches wherein in a case the second intra mode is applied on the second video block 
(
    PNG
    media_image1.png
    85
    737
    media_image1.png
    Greyscale

), a third mode is not applied on the second video block, wherein in the third mode, a difference between a quantized residual and a prediction of the quantized residual is represented in the bitstream using a pulse coding modulation representation, and prediction samples in the third mode are derived by invoking the reference sample filtering operation (

    PNG
    media_image2.png
    116
    729
    media_image2.png
    Greyscale
).  
Regarding claim 3, Pfaff teaches all the limitations of claim 2, as discussed above. Pfaff also teaches wherein a second syntax element indicating whether to apply the second intra mode is included in the bitstream (

    PNG
    media_image3.png
    84
    731
    media_image3.png
    Greyscale
i.e., parameters are syntax elements).  
Regarding claim 4, Pfaff teaches all the limitations of claim 2, as discussed above. Pfaff also teaches wherein a third syntax element indicating whether to apply the third mode is not included in the bitstream (a flag indicating if an ALWIP mode is to be applied on the corresponding Prediction Unit (PU) or not is sent in the bitstream. The signalization of the latter index is harmonized with MRL in the same way as in the previous CE ([1]).; §1.9).  
Regarding claim 10, Pfaff teaches all the limitations of claim 1, as discussed above. Pfaff also teaches wherein the first conversion includes encoding the first video block into the bitstream, and the second conversion includes encoding the second video block into the bitstream (The encoding time overheads are 138% and 104%…For each Coding Unit (CU) in intra mode, a flag indicating if an ALWIP mode is to be applied on the corresponding Prediction Unit (PU) or not is sent in the bitstream; p. 7 §1.9).  
Regarding claim 11, Pfaff teaches all the limitations of claim 1, as discussed above. Pfaff also teaches wherein the first conversion includes decoding the first video block from the bitstream, and the second conversion includes decoding the second video block from the bitstream (The decoding time is 99%...For each Coding Unit (CU) in intra mode, a flag indicating if an ALWIP mode is to be applied on the corresponding Prediction Unit (PU) or not is sent in the bitstream; p. 7 §1.9).  
Regarding claim 12, Pfaff teaches all of the limitations of claim 1 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 12. 
Regarding claim 13, Pfaff teaches all of the limitations of claim 2 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 13. 
Regarding claim 14, Pfaff teaches all of the limitations of claim 3 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 14. 
Regarding claim 15, Pfaff teaches all of the limitations of claim 4 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 15. 
Regarding claim 19, Pfaff teaches all of the limitations of claim 1 in method form rather than CRM form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 19. 
Regarding claim 20, Pfaff teaches all of the limitations of claim 19 in decoder form rather than encoder form. Pfaff teaches both encoders and decoders (Abstract). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff as applied to claim 3 above, and further in view of Zhao  (U.S. Patent Application Publication No. 2020/0032262 A1), [hereinafter Zhao] .
Regarding claim 5, Pfaff teaches all the limitations of claim 3, as discussed above. However, Pfaff does not explicitly disclose wherein at least one bin of the second syntax element is context- based coded.  
Zhao suggests wherein at least one bin of the second syntax element (The coded video sequence may conform to a syntax specified by the video compression technology or standard being used, in the sense that the coded video sequence adheres to both the syntax of the video compression technology or standard and the profiles as documented in the video compression technology or standard; 0061) is context-based coded (The coding of the coded video sequence can be in accordance with a video coding technology or standard, and can follow various principles, including variable length coding, Huffman coding, arithmetic coding with or without context sensitivity, and so forth; 0051 and ALWIP = MIP; 0125).
Therefore, it would have been obvious at the time the invention was filed to incorporate the method of coding of Pfaff with the syntax element format suggested by Zhao. The motivation would be so the encoded bitstream adheres to both the syntax of the video compression technology or standard. Zhao at ¶0061.
Regarding claim 6, Pfaff, further in view of Zhao, [hereinafter Pfaff-Zhao], suggest all the limitations and motivation of claim 5, as discussed above. Pfaff also suggests wherein no more than K contexts is used for the second syntax element (For each PU of width W and height 𝐻 one defines an index 𝑖dx (𝑃U )=𝑖dx(𝑊,𝐻)∈{0,1,2} [i.e., closed set] that indicates from which of the three sets the ALWIP-parameters are to be taken as in Section 1.3 above. p. 7).  
Regarding claim 7, Pfaff-Zhao suggest all the limitations of claim 6, as discussed above. Pfaff also teaches wherein K is equal to 4 (

    PNG
    media_image4.png
    256
    731
    media_image4.png
    Greyscale
 p. 14 showing K =4 when min(W, H) > 8 and W < H).  Zhao also suggests wherein K is equal to 4  ([0151] According to some embodiments, a total number of ALWIP modes is a power of 2, such as N=2.sup.k, where N is the total number of ALWIP modes. K is a non-negative integer, such as one of 0 through 5 and so on.)
Regarding claim 8, Pfaff-Zhao suggest all the limitations of claim 6, as discussed above. Zhao also suggests wherein in response to a width-height ratio of the second video block being greater than 2 (In an embodiment, the value of K is dependent on a block size of the current block. For example, the block size of the current block can be denoted by (i) a block width, (ii) a block height, (iii) an average of the block width and the block height, (iv) a minimum of the block width and the block height, (v) a maximum of the block width and the block height, (vi) a block area size, or (vii) a block aspect ratio; 0152), a context with an index of 3 is used for a first bin of the second syntax element (In one embodiment, there are three mapping tables map_angular_to_alwip.sub.idx, idx∈{0,1,2}; 0132).  
Regarding claim 9, Pfaff-Zhao suggest all the limitations of claim 6, as discussed above. Zhao also teaches wherein in response to a width-height ratio of the second video block being smaller than or equal to 2, a single context selected from contexts with indices of 0, 1 or 2 is used for a first bin of the second syntax element (In an embodiment, the value of K is dependent on a block size of the current block. For example, the block size of the current block can be denoted by (i) a block width, (ii) a block height, (iii) an average of the block width and the block height, (iv) a minimum of the block width and the block height, (v) a maximum of the block width and the block height, (vi) a block area size, or (vii) a block aspect ratio; 0152 and there are three mapping tables map_angular_to_alwip.sub.idx, idx∈{0,1,2}; 0132).  
Regarding claim 16, Pfaff-Zhao suggest all of the limitations of claim 5 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 16. 
Regarding claim 17, Pfaff-Zhao suggest all of the limitations of claim 8 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 16. 
Regarding claim 18, Pfaff-Zhao teaches all of the limitations of claim 9 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Pham describes Intra Sub-Partitioning; Kim discloses a ratio of height and width to determine samples; Zhang discloses context based coding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487